 Case3:18-bk-33542
Case   3:21-bk-31384 Claim
                        Doc 19-1
                            2 FiledFiled 08/23/21Desc
                                      03/21/19     Entered 08/23/21 14:24:32
                                                      Main Document           Desc
                                                                        Page 19 of 55
         Exhibit A - Recorded Mortgage AOMs and Loan Mod Page 1 of 32
 Case3:18-bk-33542
Case   3:21-bk-31384 Claim
                        Doc 19-1
                            2 FiledFiled 08/23/21Desc
                                      03/21/19     Entered 08/23/21 14:24:32
                                                      Main Document           Desc
                                                                        Page 20 of 55
         Exhibit A - Recorded Mortgage AOMs and Loan Mod Page 2 of 32
 Case3:18-bk-33542
Case   3:21-bk-31384 Claim
                        Doc 19-1
                            2 FiledFiled 08/23/21Desc
                                      03/21/19     Entered 08/23/21 14:24:32
                                                      Main Document           Desc
                                                                        Page 21 of 55
         Exhibit A - Recorded Mortgage AOMs and Loan Mod Page 3 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55   Desc
       Exhibit A - Recorded Mortgage
                             Exhibit A AOMs
                                       Page 13
                                             and
                                               ofLoan
                                                 43 Mod Page 4 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55   Desc
       Exhibit A - Recorded Mortgage
                             Exhibit A AOMs
                                       Page 14
                                             and
                                               ofLoan
                                                 43 Mod Page 5 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55   Desc
       Exhibit A - Recorded Mortgage
                             Exhibit A AOMs
                                       Page 15
                                             and
                                               ofLoan
                                                 43 Mod Page 6 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55   Desc
       Exhibit A - Recorded Mortgage
                             Exhibit A AOMs
                                       Page 16
                                             and
                                               ofLoan
                                                 43 Mod Page 7 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55   Desc
       Exhibit A - Recorded Mortgage
                             Exhibit A AOMs
                                       Page 17
                                             and
                                               ofLoan
                                                 43 Mod Page 8 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55   Desc
       Exhibit A - Recorded Mortgage
                             Exhibit A AOMs
                                       Page 18
                                             and
                                               ofLoan
                                                 43 Mod Page 9 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 19
                                             andofLoan
                                                   43 Mod Page 10 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 20
                                             andofLoan
                                                   43 Mod Page 11 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 21
                                             andofLoan
                                                   43 Mod Page 12 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 22
                                             andofLoan
                                                   43 Mod Page 13 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 23
                                             andofLoan
                                                   43 Mod Page 14 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 24
                                             andofLoan
                                                   43 Mod Page 15 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 25
                                             andofLoan
                                                   43 Mod Page 16 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 26
                                             andofLoan
                                                   43 Mod Page 17 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 27
                                             andofLoan
                                                   43 Mod Page 18 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 28
                                             andofLoan
                                                   43 Mod Page 19 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 29
                                             andofLoan
                                                   43 Mod Page 20 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 30
                                             andofLoan
                                                   43 Mod Page 21 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 31
                                             andofLoan
                                                   43 Mod Page 22 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 32
                                             andofLoan
                                                   43 Mod Page 23 of 32
Case 3:21-bk-31384 Doc 19-1 Filed 08/23/21 Entered 08/23/21 14:24:32 Desc
      Exhibit A - Recorded Mortgage AOMs and Loan Mod Page 24 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 36
                                             andofLoan
                                                   43 Mod Page 25 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 37
                                             andofLoan
                                                   43 Mod Page 26 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 38
                                             andofLoan
                                                   43 Mod Page 27 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 39
                                             andofLoan
                                                   43 Mod Page 28 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 40
                                             andofLoan
                                                   43 Mod Page 29 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 41
                                             andofLoan
                                                   43 Mod Page 30 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 42
                                             andofLoan
                                                   43 Mod Page 31 of 32
Case 3:21-bk-31384
     3:18-bk-33542 Doc 19-1
                          60-1 Filed 08/23/21
                                      09/25/20 Entered 08/23/21
                                                       09/25/20 14:24:32
                                                                11:36:55 Desc
      Exhibit A - Recorded Mortgage
                            Exhibit A AOMs
                                       Page 43
                                             andofLoan
                                                   43 Mod Page 32 of 32
